Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn.  Responese to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kominato 20080305406 and Watanabe et al. 20100248493, in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738.
Kominato 20080305406 teaches a light shielding film formed upon a quartz substrate which in example 4 has a composition of Cr52O18C24 which is coated to a thickness of 64.8 nm (648 angstroms). The Cr light shielding layer is etched using Cl2/O2 [0102-0109]. The figures show phase shift films (4a) covered by the light shielding film (2) [0097]. 
Watanabe et al. 20100248493 teaches in example 1, a quartz substrate which is coated with a 75 nm MoSiON phase shift film, a 44 nm CrN light shielding film and a 5 nm silicon oxide hard mask film formed using sol-gel coating (spin on glass, SOG) followed by baking. To form the patterned mask, a chemically amplified resist was coated on the silicon oxide film. This 6/O2 plasma.   The resist was then stripped and the silicon oxide layer used as a mask against a 185 Cl2/55 O2/9.25 He plasma etch to pattern the CrN light shielding layer. The phase shift film was then pattern-wise etched using the light shielding layer as an etch mask against a SF6/O2 plasma, which also removes any remaining silicon oxide layer [0090-0100].  The light shielding film can be composed of multiple sub-layers and may be graded.  The chromium light shielding layer can be chromium of a chromium compound such as chromium oxide, chromium nitride, chromium carbide, chromium oxynitride, chromium oxycarbide, chromium nitride carbide, and chromium oxide nitride carbide.  In the light shielding film, the Cr content is most preferably 60-100 At%, the oxygen content is most preferably 0-40 at%, the nitrogen content is most preferably 0-40 At% and the carbon content is most preferably 0-10 At% [0068-0071].  The oxide film can have a thickness of 1-10 nm and in these thicknesses can ensure that the Cr layer is etch without increasing the line edge roughness (LER) or forming black defects [0065]. The SOG mask has a high resistance to chlorine etching and enables high accuracy in the pattern transfer [0018,0028], where the use of just a resist prevents the formation of very fine patterns due to the high aspect ratio of the resist pattern (the resist coating needs to be thicker due to poor resistance to the etch conditions).  This thickness degrades the resist pattern profile (sides are not vertical) and can result in pattern collapse and premature stripping of the pattern [0006]. SOG films have the advantage that they can be formed with a high flatness and can be made thin due to their high etch resistance/selectivity (higher than resist), which allows for finer patterns to be formed (miniaturization) [0029-0032,0063-0065]. 
Yoshikawa et al. 20070212618 establishes that Cr films, including those having 0-40 at% oxygen, 0-40 at% N and 0-20 at% C, including CrOC are known in the mask art and sometimes 
Sakai et al. 20130273738 teaches in example 1, a substrate provided with a MoSiN phase shift layer, a light shielding laminate of 30 nm CrOCN layer, a 4 nm CrN layer, a 14 nm CrOCN and the surface was treated with ozone and ethylene gas [0170-0185] to form a treated layer with a thickness of 1 nm.  This was used in examples 6 [0231-0235], which was processed as in example 5 using Cl2/O2 and SF6 etching [0220-0230]. The formation of an oxide surface improves cleaning resistance [0086-0087,0108,0122]  The oxidation can be carried out at lower temperatures and/or in shorter times [0092-0094]. The light shielding film can be a single layer or a multilayered structure.  It can be formed as a graded film which changes composition in the thickness direction either stepwise or gradually [0145-0147]. An etch mask can be provided over the light shielding film to reduce the thickness of the resist needed [0161]. As shown in figures 3a and 3b, the binding energy in the XPS spectrum for curve is ~531 eV for CrN or CrON layers [0106-0108]. 
It would have been obvious to modify the process of example 4 of Kominato 20080305406 by oxidizing the surface of the CrOC layer using the technique of Sakai et al. 20130273738 as yielding a 1 nm oxidation thickness to gain the advantages in adhesion between the CrOC layer and the hardmask layer and/ cleaning resistance taught in Yoshikawa et al. 20070212618 and Sakai et al. 20130273738 and adding a silicon oxide hardmask layer such as 
Alternatively, it would have been obvious to one skilled in the art to modify the process of example 1 of Watanabe et al. 20100248493 by replacing the CrN light shielding layer with the  Cr52O18C24 light shielding layer of example 4 of Kominato 20080305406 and oxidizing the surface of the CrOC layer using the technique of Sakai et al. 20130273738 as yielding a 1 nm oxidation thickness to gain the advantages in adhesion between the CrOC layer and the hardmask layer and/ cleaning resistance taught in Yoshikawa et al. 20070212618 and Sakai et al. 20130273738. Further with respect to claim 11, it would have been obvious to use the patterns mask to pattern a resist in a lithographic process for forming a semiconductor device as taught in the references. 
Further, with respect to claims 10 and 11, it would have been obvious to modify the processes rendered obvious by the combination of Kominato 20080305406, Watanabe et al. 20100248493, Yoshikawa et al. 20070212618 and Sakai et al. 20130273738 by not forming a phase shift layer, but rather etching the substrate to form a phase step based upon the equivalence taught in Yoshikawa et al. 20070212618.

The applicant argued Kaneko, et al, but did not discuss the Cr52O18C24 of Kominato 20080305406.  The applicant argues that the Sakai et al. 20130273738 teaches XPS values outside the range.  This neglects most of the teachings of the reference including the presence of a second O1S peak at 530eV due to the lower degree of oxidation of the CrO discussed at 52O18C24 is sub-stoichiometric, so the peak at 532EV attributed to Cr2O3 in Sakai et al. 20130273738 at [0107] would not be present. 

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kominato 20080305406 and Watanabe et al. 20100248493, in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738, further in view of Nam et al. 20160054650.
Nam et al. 20160054650 teaches in inventive example 4, a substrate with a CrCON layer formed by sputtering in 3 sccm Ar:9 sccm N2 3.5: sccm NO:2 sccm CH4  followed by a second layer of CrCON formed by sputtering in 5 sccm Ar:5 sccm N2 1.5: sccm NO:3 sccm CH4  [0085-0089].  In examples 5-7, a hardmask film was added as shown in table 5 and resist used to pattern mask blank [0090-0096].  Useful hardmask materials are disclosed and have a high etch selectivity (higher than the resist) which allows a thinner layer to be used,  The hard mask is formed to include one or more kinds of metal selected from a group consisting of chrome (Cr), silicon (Si), molybdenum (Mo) and tantalum (Ta), or selectively, to further include one or more kinds of materials selected from a group consisting of oxygen (O), nitrogen (N), carbon (C), boron (B) and hydrogen (H). The hard mask has an etch selectivity higher than 10 with regard to an etching condition for the light-shielding film in order to serve as an etching mask for the light-shielding film. Therefore, if the light-shielding film includes the chrome (Cr) compound, the 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the mask blanks, masks and processes of forming them rendered obvious by the combination of Kominato 20080305406,Watanabe et al. 20100248493, Yoshikawa et al. 20070212618 and Sakai et al. 20130273738 by replacing the silicon oxide hard mask with other materials having a high etch selectivity relative to Cr compounds such as MoSi, Ta or compounds of these based upon the teachings of equivalence at [0059-0063] of  Nam et al. 20160054650.
The rejection stands for the reasons above as no further arguments were advanced by the applicant.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyashita et al. 5738959 teaches binding energies for Cr2p in the range 620-570eV, O1S is 560-520eV and C1S is 320-270eV (9/35-47). The Cr film includes F can include O, C, S, N or H (10/37-11/19). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 10, 2021